          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   PINE BLUFF DIVISION

MATTHEW JAMES ELLIS                                         PLAINTIFF

v.                      No: 5:19-cv-237 DPM

TURNTINE, Nurse, Dub Brassell
Detention Center; CHILDS, Officer,
Dub Brassell Detention Center;
CENTELL, Officer, Dub Brassell
Detention Center; TYLER, Chief,
Dub Brassell Detention Center                             DEFENDANTS

                            JUDGMENT
     Ellis' s complaint is dismissed without prejudice.




                                      D.P. Marshall f r.
                                      United States District Judge
